Citation Nr: 1224776	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  12-11 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as depression and anxiety.  

(The issues of (1) entitlement to an evaluation in excess of 20 percent for left leg varicose veins prior to July 2, 2008, in excess of 40 percent prior to April 21, 2010, and in excess of 60 percent thereafter; (2) entitlement to an evaluation in excess of 20 percent for right leg varicose veins prior to July 2, 2008, in excess of 40 percent prior to April 21, 2010, and in excess of 60 percent thereafter; and (3) entitlement to a total disability rating based on individual unemployability due to a service-connected disability are addressed in a separate decision).   


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from July 1973 to July 1975.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of March 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The issue of entitlement to service connection for an acquired psychiatric disorder, claimed as depression and anxiety, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The RO most recently denied a claim to reopen service connection for an acquired psychiatric disorder in November 2006.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.

2.  The evidence submitted since the November 2006 rating decision includes additional VA treatment records and examination reports, hospitalization reports, private treatment records, and lay statements.

3.  The evidence submitted since the November 2006 rating decision was not previously of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder, claimed as depression and anxiety, with VA's assistance.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, claimed as depression and anxiety, is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board is taking action favorable to the Veteran by reopening the claim of entitlement to service connection for an acquired psychiatric disorder, claimed as depression and anxiety.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, claimed as depression and anxiety.  The Veteran originally sought service connection for a nervous condition, to include anxiety, in June 1987.  The Veteran requested that VA obtain records from M.E., M.D. in support of his claim.  However, the Veteran was advised in August 1987 that Dr. E. would not release the records to VA.  Accordingly, the RO encouraged the Veteran to obtain these records, preferably within 60 days and not later than one year, and send them to VA for consideration.  In October 1987, the RO notified the Veteran that it had not received any records from Dr. E.  Because the RO had not received the requested records, it informed the Veteran that it would take no further action on the claim for benefits.  The RO again encouraged the Veteran to submit the requested information not later than one year from the date of the original request.  The Veteran submitted no information in the required timeframe.         

Where evidence requested in connection with an original claim is not furnished within one year after the date of the request, the claim will be considered abandoned.  38 C.F.R. § 3.158 (2011); see also, Morris v. Derwinski, 1 Vet. App. 260, 265 (1991); Wamhoff v. Brown, 8 Vet. App. 517, 520-21 (1996) (noting that a claim is considered abandoned when a veteran does not furnish requested information within one year of the date of the request).  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, compensation based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158. 

Since the Veteran did not respond to the October 1987 letter in the time required, the claim was abandoned.  Morris, 1 Vet. App. at 265 (appellant submitted a medical examination report within one year of the RO's September 1979 request for such but the Veteran abandoned his claim after he failed to submit evidence in response to the RO's November 1979 letter requesting that he submit evidence showing that his current disability had existed since discharge). 

The Veteran again sought service connection for a psychiatric disability in November 1992.  The RO denied the Veteran's service connection claim for a psychiatric disorder in a rating decision dated September 1993.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.  Therefore, this decision is final.  38 U.S.C.A. § 7105.

The Veteran sought to reopen his service connection claim for a mental disorder in September 1994.  The RO denied the claim of service connection for a mental disorder, diagnosed as schizophrenia, in May 1995.  The RO noted that the Veteran's claim was previously denied and that there was no new basis for establishing a relationship to service.  The Veteran was further advised that his claim was denied because the currently diagnosed schizophrenia neither occurred in nor was caused by service.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.  Therefore, this decision is final.  38 U.S.C.A. § 7105.

In January 1997, the Veteran sought service connection for psychosis and a "brain syndrome."  The RO interpreted the Veteran's service connection claim for psychosis as an attempt to reopen service connection for an acquired psychiatric disorder, to include schizophrenia.  The RO denied the Veteran's attempt to reopen service connection for schizophrenia on the grounds that he failed to submit new and material evidence.  The RO also denied service connection for a brain syndrome on the grounds that the evidence of record was negative for a diagnosis of or treatment for a brain syndrome.  See August 1997 rating decision.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.  Therefore, this decision is final.  38 U.S.C.A. § 7105.

In February 2006, the Veteran sought to reopen service connection for an acquired psychiatric disorder, to include schizophrenia and schizoaffective disorder with depression.  The RO reopened the Veteran's service connection claim for this disability in November 2006, but denied the claim on the merits, noting that a psychiatric disorder was not incurred in, aggravated by, or related to service.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.  Therefore, this decision is final.  38 U.S.C.A. § 7105.

Most recently, the Veteran sought service connection for an acquired psychiatric disorder, claimed as depression and anxiety, in July 2010.  The RO denied the Veteran's claim to reopen service connection for an acquired psychiatric disorder, claimed as depression and anxiety, on the grounds that he failed to submit new and material evidence.  Specifically, the Veteran was informed that while the evidence submitted was new, it was not material in that it did not show that his psychiatric disorder was related to his period of active military service.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.  

Although the RO found that no new and material evidence had been submitted to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, claimed as depression and anxiety, RO decisions are not binding on the Board.  Consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the November 2006 RO rating decision is the last final disallowance with respect to the claim to reopen, the Board must review all of the evidence submitted since that time to determine whether the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, claimed as depression and anxiety, should be reopened and readjudicated on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; see also Shade, 24 Vet. App. at 121 (finding a standard that would require reopening if the newly submitted evidence along with the other evidence of record, combined with VA assistance raised a reasonable possibility of substantiating the claim).

The evidence of record at the time of the November 2006 rating decision consisted of service treatment records, service personnel records, VA treatment records and examination reports, hospitalization reports, private treatment records, and lay statements.

Service treatment records were negative for a diagnosis of or treatment for an acquired psychiatric disorder.  There was also no evidence of such within one year after discharge from service.  The Veteran was subsequently admitted to a VA medical facility for approximately one month beginning in July 1982 for substance abuse treatment and counseling.  

The Veteran was admitted to a VA medical facility in January 1992 for inpatient psychiatric treatment.  The Veteran was noted to have a history of chronic schizophrenia.  According to the Veteran, onset of his psychiatric problems was age 13, but he was not hospitalized until age 22.  He also reported subjective complaints of mental stress, depression, and physical problems.  The Veteran was homeless and noted to have a longstanding history of alcohol abuse (though none in the past two years).  The impression was very long history of apparent psychotic illness with multiple previous hospitalizations.  

The Veteran was re-admitted for additional inpatient psychiatric care in February 1992 after reporting symptoms of depression and suicidal ideation for two weeks.  The Veteran's childhood was traumatic in that his father committed suicide after murdering the Veteran's younger brother.  A discharge note associated with this episode of care diagnosed an organic mood disorder.  It was also noted that the Veteran had a history of schizophrenia, polysubstance abuse, antisocial personality disorder, and a recent skull fracture.  The Veteran was again admitted for inpatient psychiatric care in December 1992 after reporting problems with depression and polysubstance abuse.  A discharge note associated with this episode of care diagnosed chronic schizophrenia and polysubstance abuse.  

VA administered a psychiatric examination in November 1994.  The Veteran's past history was traumatic in that his father committed suicide in 1979 after murdering the Veteran's younger brother.  Following this incident, the Veteran described himself as a drifter whose brief periods of unskilled labor were interspersed with multiple psychiatric hospitalizations.  The diagnosis was paranoid type schizophrenic disorder and mixed substance abuse.      

The Veteran also received additional treatment at a VA medical facility in November 1995 for alcohol abuse, marijuana abuse, and paranoid schizophrenia.    Private treatment records dated January 1996 from Harbor View Medical Center showed continued treatment for schizophrenia.  

The Veteran was afforded a VA general medical examination in November 2003.  The Veteran's past medical history was significant for schizophrenia, among other conditions.  According to the examiner, the Veteran demonstrated residual symptoms of schizophrenia and some depression.  In the examiner's opinion, there was "not much basis" for reconsidering the issue of possible service connection for a mental disorder as this had been done in the past on more than one occasion.  Moreover, the examiner indicated that it did not "appear" that the Veteran's mental disorders were service-connected, nor was there any new indication of service connection.  The diagnosis was schizoaffective disorder, depressive type.    

The Veteran underwent another VA psychiatric examination in September 2006.  The Veteran's past medical history was significant for schizophrenia, schizoaffective disorder, and alcoholism, among other conditions.  According to the Veteran, he was subjected to a great deal of pressure while on active duty and felt that his service "robbed" him of a normal life.  The Veteran also acknowledged that he received no psychiatric treatment in service and he was unable to specify any psychiatric symptoms occurring while on active duty.  The Veteran also expressed the opinion that his active duty period caused him to become mentally ill.  The diagnosis was schizoaffective disorder, depressed type.  According to the examiner, there was no available evidence to suggest that the Veteran's mental disorders or mental problems arose while he was on active duty or that they were a result of active duty experiences.  

VA treatment records included in the claims file also reflected regular outpatient treatment for a psychiatric disorder to include schizophrenia and/or schizoaffective disorder with symptoms of depression, anxiety, and paranoia.  See VA treatment notes dated December 1998 to March 2006; private treatment notes from R.H., D.O. dated August 2003 to March 2006 (acknowledging the Veteran's treatment for psychiatric problems, including schizophrenia and depression).    

The Veteran presented to S.Z., D.O. in October 2006 for a psychiatric consultation.  The Veteran expressed the opinion that his period of active military service triggered his mental illness.  He requested an opinion from S.Z. to clarify his diagnosis and the correlation between his diagnosis and military experience.  The Veteran's past medical history was significant for schizophrenia and depression and it was noted that the Veteran had a strong family history of mental illness.  The diagnosis was likely schizoaffective disorder, depressed subtype.  According to S.Z., the Veteran's history and clinical presentation also supported posttraumatic stress disorder and likely generalized anxiety disorder as well as panic disorder with alcohol abuse.  Based on a history provided by the Veteran, the Veteran's family history, and clinical presentation, S.Z. stated that the Veteran's military service was the likely trigger to his mental illness.  

The evidence submitted subsequent to the November 2006 rating decision includes additional VA treatment records and examination reports, hospitalization reports, private treatment records, and lay statements. 

Additional VA treatment records dated February 1981 revealed that the Veteran was hospitalized on an inpatient basis for the treatment of alcoholism.  See March 1981 discharge summary.  The Veteran was also hospitalized in October 1983.  Intake notes from this episode of care reflected subjective complaints of anxiety and paranoid delusions.  Borderline personality disorder and/or schizotypal personality disorder were listed as provisional Axis II diagnoses.  No Axis I diagnosis was found on admission.  A discharge summary associated with this episode of care listed diagnoses of alcohol dependence and abuse, cannabis abuse, and schizotypal personality disorder.  Likewise, additional VA treatment records dated December 1997 to April 2002 reflected diagnoses of and treatment for depression and schizophrenia.

The Veteran was afforded a VA psychiatric examination in November 2007 for the purpose of determining eligibility for aid and attendance benefits.  The diagnosis was schizoaffective disorder, depressed type.  The examiner attributed this diagnosis in part to the Veteran's early childhood problems, as well as current physical ailments, financial concerns, separation from his family of origin, and the recent death of his mother.  Additional statements from R.W. and R.H., D.O. confirmed the Veteran's diagnosis of and treatment for psychiatric problems.  See January 2008 statements in support of aid and attendance benefits.  

The Veteran was admitted to a VA domiciliary care program in May 2008 after being discharged from a residential care facility for threatening and aggressive behavior.  A discharge note associated with this episode of care diagnosed schizoaffective disorder, depressed.  In June 2009, the Veteran's treating VA psychiatrist described the Veteran as permanently and totally disabled due to a mental disorder.    

The Veteran was afforded another VA psychiatric examination in February 2011.  The Veteran's past medical history was significant for schizophrenia and schizoaffective disorder with symptoms of depression and anxiety.  The impression was schizoaffective disorder, depressed type.  According to the examiner, no new evidence was presented to establish an Axis I diagnosis as service-connected or arising from active duty sources.  The examiner also expressed the opinion that no link to active duty sources appeared to be evident.  

Also associated with the claims file are several lay statements dated January and March 2012 from the Veteran's sisters (V.B. and T.V.), a brother (R.V.), and a friend (T.S.).  The Veteran's sisters essentially expressed the opinion that the Veteran's mental disorders were caused by his period of active service, while the Veteran's brother stated that he and the Veteran came from an "extremely dysfunctional family" and that most of the Veteran's mental problems arose after his period of active service.  T.S. expressed the opinion that the Veteran's mental problems originated in the military, that the Veteran was entitled to service connection, and a 100 percent disability rating.    

VA treatment records included in the claims file also reflected regular outpatient treatment for a psychiatric disorder, to include schizophrenia and schizoaffective disorder with symptoms of depression, anxiety, and paranoia.  See VA treatment notes dated November 2006 to May 2012.  In May 2012, the Veteran submitted a statement in which he expressed the opinion that his psychiatric disorders began in service and continued to the present.  

The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as schizophrenia, schizoaffective disorder, depression, or anxiety, was previously denied because there was no evidence of record showing that these disabilities were incurred in or aggravated by service, or that they could have been presumed to have been so incurred.  

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim will be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade, 24 Vet. App. at 117.  Moreover, a claim will be reopened if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

The evidence described in detail above, to include lay statements, VA examination reports and treatment records, hospitalization reports, and private treatment records, is newly submitted evidence and suggests that when combined with VA assistance, a reasonable possibility exists of substantiating the claim.  Id. at 116-18; see also, Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Accordingly, the claim of entitlement to service connection for an acquired psychiatric disorder, claimed as depression and anxiety, is reopened.    
 

ORDER

New and material evidence having been submitted, the appeal to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as depression and anxiety, is granted to this extent only.


REMAND

In light of the Board's decision to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, claimed as depression and anxiety, the Veteran must be afforded a VA examination on remand to determine the etiology of the currently diagnosed psychiatric disorders and their relationship to service, if any.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (noting that VA's duty to assist includes providing a thorough and contemporaneous medical examination).

VA is also required to make reasonable efforts to help the Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The evidence of record reflects that the Veteran receives VA treatment.  Therefore, the RO must request all VA medical records pertaining to the Veteran from May 2, 2012.  In addition, the Veteran must be contacted on remand and asked to identify any and all non-VA sources of treatment for the disability at issue that are not already of record.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issue currently on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from May 2, 2012.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After the above development is completed, the Veteran must be afforded a VA examination by a psychiatrist to assess the nature and etiology of any psychiatric disorder found.  The psychiatrist must ascertain the nature of all psychiatric disabilities and proper diagnoses thereof as set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  In providing the etiological opinion, the psychiatrist is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file and all records on Virtual VA must be made available to the psychiatrist, and the psychiatrist must specify in the report that the claims file and Virtual VA records have been reviewed.  The psychiatrist must specify the dates encompassed by the Virtual VA records that were reviewed.  The psychiatrist must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  All necessary special studies or tests including psychological testing and evaluation must be accomplished.  The examination report must include a detailed account of all pathology found to be present. Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements, the psychiatrist must express an opinion as to whether the Veteran's currently diagnosed acquired psychiatric disorder at least as likely as not (i.e., 50 percent or greater possibility) began in or was related to the Veteran's active service or any incident therein.  If the manifestations of each separate psychiatric disability cannot be distinguished, the examiner must so state.  In reaching this conclusion, the examiner must comment on the significance, if any, of the Veteran's childhood experiences.

The psychiatrist must provide a complete rationale for all opinions expressed.  If the psychiatrist cannot provide the requested opinion without resorting to speculation, it must be so stated, and the psychiatrist must provide the reasons why an opinion would require speculation.  The psychiatrist must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the psychiatrist must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular psychiatrist.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the requested examination has been completed, the RO must review the medical report to ensure that it is in complete compliance with the directives of this remand.  The medical report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

5.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


